37 N.Y.2d 939 (1975)
In the Matter of the Arbitration between Terence Cuzdey, an Infant, by His Father, Peter Cuzdey, Appellant, and American Motorists Insurance Company, Respondent.
Court of Appeals of the State of New York.
Submitted October 17, 1975.
Decided November 19, 1975.
George H. Barber for appellant.
Dale M. Thuillez for respondent.
Chief Judge BREITEL and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and COOKE concur.
*940MEMORANDUM.
The order of the Appellate Division should be affirmed.
Both courts below were vested with discretion to be exercised in the light of all the facts and relevant circumstances in the given case, reviewable to a limited extent in this court. We are not disposed to overrule the exercise of discretion by the Appellate Division. (Cf. Murray v City of New York, 30 N.Y.2d 113.)
Order affirmed, with costs, in a memorandum.